Citation Nr: 0727828	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1978 and from January 1984 to January 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision prepared 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The veteran resides in 
Oklahoma and thus, the Muskogee RO is the agency of original 
jurisdiction.

The June 2003 rating decision also denied service connection 
for a neck condition and compensable evaluations for a 
residual scar of the neck, right, and prostate condition.  
These matters were included in the June 2004 statement of the 
case (SOC); however, the veteran indicated in his VA Form 9 
that he was not perfecting his appeal as to these issues.  As 
such, they are no longer in appellate status.

The veteran testified before the Board in October 2005.  The 
transcript has been obtained and associated with the claims 
folder.  

The matter was previously before the Board in January 2006.  
Having been returned to the Board, the matter is now ready 
for appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  GERD was not incurred during the veteran's period of 
active duty service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

As noted in the Introduction, the matter was previously 
before the Board in January 2006.  The Board determined that 
additional VCAA notice compliance was necessary.  Pursuant to 
Board remand, a VCAA letter was issued in February 2006.  The 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertained 
to the claim.  The veteran responded in April 2006 that he 
had no further evidence to submit in support of his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, lay statements, VA examination reports, 
and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the October 2005 Travel Board 
hearing; service medical records; VA outpatient treatment 
records; reports of VA examinations; private medical records; 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he is entitled to service 
connection for GERD because he experienced heartburn, nausea, 
and bloating while in service.  

Having considered the evidence of record in light of the 
applicable laws and regulations, the Board finds that service 
connection is not warranted for GERD.  In this regard, 
service medical records were devoid of complaints or 
treatment for heartburn, indigestion, or nausea.  In 
September 1995 separation report of medical history, the 
veteran indicated that he suffered from heartburn attacks and 
indigestion after meals.  He noted that he used Rolaids to 
relieve his symptoms.  However, the corresponding separation 
examination was negative for a gastrointestinal condition, to 
include GERD.

Post-service, the first medical evidence of gastrointestinal 
complaints is contained in records from Green County 
Gastroenterology dated in June 2001.  At that time, the 
veteran reported years of heartburn, indigestion, and 
abdominal pain.  He informed the provider that he used over 
the counter (OTC) medications to relieve symptoms.  

A July 2001 esophagogastroduodenoscopy (EGD) and colonoscopy 
revealed 
anal fissure, sigmoid diverticular disease, and Helicobacter 
pylori gastritis.  VA outpatient treatment records dated in 
2003 contain the first diagnosis of GERD.  He was prescribed 
Nexium to alleviate symptoms.

In October 2005, the veteran presented testimony before the 
Board.  In response to the lack of in service treatment, the 
veteran indicated that he did not have time to seek treatment 
as he was a recruiter and also lived a distance from the 
base.  He indicated that he treated his symptoms with OTC 
medications like Rolaids, Tums, and Pepto Bismol.

Lay statements reiterate that the veteran used OTC 
medications to relieve symptoms of heartburn.  They also 
state the veteran was a recruiter in service and did not have 
time to have his medical condition checked.

In an October 2005 letter from Green County Gastroenterology, 
the physician indicated he had been treating the veteran 
since 2001.  The letter stated that the veteran reported 
years of heartburn, indigestion, epigastric abdominal pain, 
and nocturnal awakenings with daily use of Rolaids.  Based on 
the above, the physician opined that it was at least as 
likely as not that the veteran's reflux was incurred during 
the veteran's military service and remained a continued 
disability.

The veteran was afforded a VA examination in December 2006 
VA.  The examiner reviewed the claims folder and service 
medical records.  The examiner noted that service medical 
records did not show the veteran made any sick call visits 
for reflux while in service.   In an addendum, the VA 
examiner opined that it was not likely that the veteran's 
GERD was related to service.  The examiner felt that the 
veteran's H. pylori gastritis was most probably responsible 
for his reflux.  The examiner reasoned that persons with 
positive H. pylori have increased incidence of reflux as well 
as ulcer disease.

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that GERD was incurred during his period 
of active duty service.  The Board finds that with respect to 
the evidence presented, greater weight is to be accorded to 
the findings of the December 2006 VA examination.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).

The Board, in looking at the findings of the December 2006 VA 
examination, notes that the examiner took a complete history 
from the veteran.  The examiner, in reaching an opinion, 
considered the veteran's current complaints, the evidence in 
the claims file, and the objective results from the physical 
examination.  The Board is of the opinion that the December 
2006 VA medical opinion was based on a complete and thorough 
review of the medical evidence of record and objective 
findings.

In contrast, the October 2005 medical opinion from Green 
County Gastroenterology revealed no indication that the 
physician reviewed the claims folder or service medical 
records.  Moreover, it was noted that the physician had only 
been treating the veteran since 2001.  Thus, the opinion as 
to an etiology of the veteran's GERD 
is entitled to less probative weight.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994) (Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and the extent to which 
they reviewed prior clinical records and other evidence.)  
Therefore, based on the aforementioned, the Board has 
afforded more weight to the opinion of the VA examiner who 
performed the December 2006 VA examination.

The Board notes that the veteran has argued that the VA 
examination was inadequate because the examiner failed to 
mention the complaints of heartburn and indigestion on the 
September 1995 report of medical history.  However, the 
examiner's statements are correct in that the veteran did not 
seek medical treatment in service for reflux.  The veteran 
has not disputed this fact.  Moreover, despite the veteran's 
assertions that he did not have time to seek treatment in 
service for reflux, a review of the service medical records 
show the veteran sought treatment on multiple occasions 
throughout his military tenure for various other ailments.

Finally, as noted, there was a six year evidentiary gap in 
this case between active service and the earliest medical 
evidence of diverticular disease, anal fissure, and gastritis 
related to H. pylori.  GERD was not diagnosed until 2003, 
some eight years after the veteran's discharge from active 
duty service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

The Board has considered the veteran's statements and those 
of friends and family.  However, when the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render such an opinion.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the statements regarding the symptoms 
experienced in service do not provide competent medical 
evidence linking such symptoms to the GERD first diagnosed 
many years after discharge from service.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.


ORDER

Entitlement to service connection for GERD is denied


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


